 


 HJ 143 ENR: Making further continuing appropriations for fiscal year 2019, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. J. RES. 143 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2019, and for other purposes. 
 
 
That division C of Public Law 115–245 is amended— (1)by striking the date specified in section 105(3) and inserting December 21, 2018; and 
(2)by adding at the end (before the short title) the following:  136.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting the date specified in section 105(3) of this Act for December 7, 2018.  . 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
